 Case: 5:20-cv-00489-WOB Doc #: 23 Filed: 01/07/21 Page: 1 of 1 - Page ID#: 226




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION at LEXINGTON

 KENNETH MOBLEY,                               )
                                               )
       Petitioner,                             )     Civil Action No. 5: 20-489-WOB
                                               )
 v.                                            )
                                               )
 DIRECTOR LISA FARMER,                         )               JUDGMENT
                                               )
       Respondent                              )
                                               )
                                       *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

      1. Kenneth Mobley’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [R. 1] is DISMISSED. Judgment is entered in favor of the Respondent.

      2. This action is STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

      This 7th day of January, 2021.




                                              -1-
